DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/21/2019 and 10/23/202 are being acknowledged and considered by the examiner.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1-2, 4-5, 11-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (U.S. Pat. App. Pub. No. 2016/0211410).
Jang discloses, as seen in Figure, a light emitting diode having
(1) a substrate (100); 

a second light emitting structure (162) disposed on the substrate (100) and spaced apart from the first light emitting structure (161), the second light emitting structure (162) comprising a third semiconductor layer (112) of the first conductivity type, a second active layer (122) disposed on the third semiconductor layer (112), and a fourth semiconductor layer (132) of the second conductivity type; 
a first reflective electrode (151) disposed on the second semiconductor layer (131) of the first light emitting structure (161); 
a second reflective electrode (152) disposed on the fourth semiconductor layer (132)  of the second light emitting structure (162); 
a connection electrode (181/182) electrically connected to the second semiconductor layer (131) of the first light emitting structure (161) and the third semiconductor layer (112 of the second light emitting structure (162); 
a first electrode pad (210) disposed on the first light emitting structure (161) and electrically connected to the first semiconductor layer (111) through the first through hole (NO LABEL) of the first light emitting structure (161); and 

(2) wherein the first electrode pad (210), the first semiconductor layer (111), the second semiconductor layer (131), the connection electrode (181/182), the third semiconductor layer (112), the fourth semiconductor layer (132), and the second electrode pad (220) are electrically connected in series;
(4) wherein the connection electrode (181/182) is in contact with an upper surface of the third semiconductor layer (112) and an upper surface of the first reflective electrode (151); 
(5) wherein the connection electrode (181/182) is disposed between a side surface of the first light emitting structure (161) and a side surface of the second light emitting structure (162) facing each other; 
(11) further comprising a first insulating layer (170) disposed in the first through hole (NO LABEL) and providing a second through hole (NO LABEL) to expose an upper surface of the first semiconductor layer (111); 
(12) wherein a portion of the first insulating layer (170) is disposed on the second semiconductor layer (131), and wherein the first insulating layer (170) is a Distributed Bragg Reflector (see [0221]); 
(15) wherein light generated in the first active layer is reflected by the first reflective electrode and emitted toward the substrate, and wherein light generated in the second active layer is reflected by the second reflective electrode and emitted toward the substrate (see [0094], [0239], [0285]). 
s 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (U.S. Pat. App. Pub. No. 2012/0074441).
Seo discloses, as shown in Figure, a light emitting diode (LED) with
 (1) a substrate (121); 
a first light emitting structure (S1) disposed on the substrate (121), the first light emitting structure (S1) comprising a first semiconductor layer (125) of a first conductivity type, a first active layer (127) disposed on the first semiconductor layer (125), and a second semiconductor layer (129) of a second conductivity type, the first light emitting structure (S1) providing a first through hole (130a) through the second semiconductor layer (129) and the active layer (127) to expose the first semiconductor layer (125); 
a second light emitting structure (S2) disposed on the substrate (121) and spaced apart from the first light emitting structure (S1), the second light emitting structure (S2) comprising a third semiconductor layer (125) of the first conductivity type, a second active layer (127) disposed on the third semiconductor layer (125), and a fourth semiconductor layer (129) of the second conductivity type; 
a first reflective electrode (139a) disposed on the second semiconductor layer (129) of the first light emitting structure (S1); 
a second reflective electrode (139b) disposed on the fourth semiconductor layer (129) of the second light emitting structure (S2); 

a first electrode pad (140a) disposed on the first light emitting structure (S1) and electrically connected to the first semiconductor layer (125) through the first through hole (130a) of the first light emitting structure (S1); and 
a second electrode pad (140b) disposed on the second light emitting structure (S2) and electrically connected to the second reflective electrode (139b) (see Figures 24-25); 
(2) wherein the first electrode pad (140a), the first semiconductor layer (125), the second semiconductor layer (129), the connection electrode, the third semiconductor layer (125), the fourth semiconductor layer (129), and the second electrode pad are (140b) electrically connected in series (see Figures 20-25);
(3) a first ohmic contact layer (131) disposed between the first reflective electrode (139a) and the second semiconductor layer (129); and a second ohmic contact layer (131) disposed between the second reflective electrode (139b) and the fourth semiconductor layer (129) (see Figures 20-25); 
(11) further comprising a first insulating layer (133) disposed in the first through hole (130a) and providing a second through hole (133a) to expose an upper surface of the first semiconductor layer (125) (see Figures 20-25); 
(12) wherein a portion of the first insulating layer (133) is disposed on the second semiconductor layer (129), and wherein the first insulating layer (133) is a Distributed Bragg Reflector (see [0102]).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The Rejections
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. Pat. App. Pub. No. 2016/0211410) in view of Seo et al. (U.S. Pat. App. Pub. No. 2012/0074441).
Jang teaches all claimed limitations above except for a first ohmic contact layer  disposed between the first reflective electrode and the second semiconductor layer; and a second ohmic contact layer disposed between the second reflective electrode and the fourth semiconductor layer. However, Seo discloses a light emitting diode having (3) a first ohmic contact layer (131) disposed between the first reflective electrode (139a) and the second semiconductor layer (129); and a second ohmic contact layer (131) 
Jang and Seo are both analogous art because both are directed to a semiconductor device including light emitting diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Jang in accordance to Seo because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Jang (accordance with the teaching of Seo) since it has been held to be within the general skill of a worker in the art to select a known feature on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. Pat. App. Pub. No. 2012/0074441) in view of Jang et al. (U.S. Pat. App. Pub. No. 2016/0211410).
Seo teaches the above outlined features except for wherein the connection electrode is in contact with an upper surface of the third semiconductor layer and an upper surface of the first reflective electrode; wherein the connection electrode is disposed between a side surface of the first light emitting structure and a side surface of the second light emitting structure facing each other; wherein light generated in the first active layer is reflected by the first reflective electrode and emitted toward the substrate, and wherein light generated in the second active layer is reflected by the (4) wherein the connection electrode (181/182) is in contact with an upper surface of the third semiconductor layer (112) and an upper surface of the first reflective electrode (151); (5) wherein the connection electrode (181/182) is disposed between a side surface of the first light emitting structure (161) and a side surface of the second light emitting structure (162) facing each other; (15) wherein light generated in the first active layer is reflected by the first reflective electrode and emitted toward the substrate, and wherein light generated in the second active layer is reflected by the second reflective electrode and emitted toward the substrate (see [0094], [0239], [0285]). 
 Seo and Jang are both analogous art because both are directed to a semiconductor device including light emitting diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Seo into Jang because they are from the same field of endeavor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Seo and Jang since it has been held to be within the general skill of a worker in the art to select a known feature on the basis of its suitability for the intended use as a matter of obvious design choice.
Allowable Subject Matter
Claims 6-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device inter alia the limitations “…..wherein the connection electrode is disposed in contact with an upper surface of the third semiconductor layer and an upper surface of the first reflective electrode, wherein the connection electrode comprises a main electrode in contact with the upper surface of the first reflective electrode, wherein the connection electrode comprises a first branch electrode, a second branch electrode, and a third branch electrode, which are in contact with the upper surface of the third semiconductor layer, wherein the first branch electrode is connected in contact with the main electrode and disposed on the third semiconductor layer, wherein the second branch electrode is extended from an end of the first branch electrode and disposed on the third semiconductor layer, and wherein the third branch electrode is extended from another end of the first branch electrode parallel with the second branch electrode and disposed on the third semiconductor layer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.